                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY D SWIERSKI,                                   Case No. 16-cv-03199-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                            ORDER GRANTING PETITIONER’S
                                                   v.                                       MOTIONS FOR EXTENSION OF TIME
                                   9

                                  10     CRAIG KOENIG, Warden,                              Re: Dkt. Nos. 32, 33
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed two motions requesting an extension of time in which to file a

                                  14   “surrebuttal” responding to respondent’s reply in support of respondent’s motion to dismiss

                                  15   certain claims as procedurally defaulted. Here, respondent’s reply brief includes new evidence

                                  16   going to petitioner’s argument that he is entitled to the equitable exception to procedural default

                                  17   provided in Martinez v. Ryan, 566 U.S. 1, 17 (2012). Because the Court may wish to consider the

                                  18   new evidence, petitioner is granted leave to file a sur-reply pursuant to Civil Local Rule 7-3(d) and

                                  19   petitioner’s request for an extension of time is GRANTED. Petitioner shall file his sur-reply on

                                  20   ore before January 10, 2019. Respondent’s response, if any, shall be filed on or before January

                                  21   24, 2019.

                                  22          This order terminates Dkt. Nos. 32 and 33.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 12/19/2018

                                  25

                                  26
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  27                                                                United States District Judge
                                  28
